EXECUTION VERSION


INCREMENTAL ACTIVATION NOTICE
April 11, 2012
To:    Bank of America, N.A.,
as Administrative Agent under the Credit Agreement referred to below


Reference is hereby made to the Credit Agreement, dated as of March 18, 1999, as
amended and restated as of March 31, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among CHARTER
COMMUNICATIONS OPERATING, LLC, CCO HOLDINGS LLC, the lenders parties thereto
(the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), and the other parties thereto.
 
This notice is an Incremental Activation Notice referred to in Sections 2.1(f)
and 2.1(h) of the Credit Agreement. Effective as of the Incremental Facility
Effective Date, the Borrower, the Administrative Agent and each of the Lenders
signatory hereto each hereby agree as follows:
ARTICLE ONE


DEFINED TERMS


Terms defined in the Credit Agreement are used herein as defined therein. In
addition, the following terms have the meanings specified below:
“Incremental Facility Effective Date”: the date on which the conditions
specified in Article 5 are satisfied.
“New Revolving Commitment”: as to any New Revolving Lender, the obligation of
such Lender to make New Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed, as
applicable, (a) the amount set forth opposite such Lender's name under the
heading “New Revolving Commitment” on Schedule I or (b) the amount set forth in
any Assignment and Assumption to which such Lender is a party as an Assignee, in
each case as the same may be changed from time to time pursuant to the terms
hereof and of the Credit Agreement.
“New Revolving Lender”: each Lender that has a New Revolving Loan Commitment or
that holds New Revolving Loans.
“New Revolving Loans”: revolving credit loans pursuant to the New Revolving
Commitments.
“New Revolving Termination Date”: with respect to the New Revolving Commitments,
April 11, 2017.
“Term D Lender ”: each Lender that holds a Term D Loan Commitment or that makes
a Term D Loan.
“Term D Loan”: as defined in clause (a) of Article 2 of this Term D Loan/New
Revolving Commitment Incremental Activation Notice. The Term D Loans shall be a
“Series” of Incremental Term Loans for purposes of the Credit Agreement.

1

--------------------------------------------------------------------------------


“Term D Loan Commitment”: as to any Term D Lender, the obligation of such Lender
to make Term D Loans in an aggregate principal amount not to exceed, as
applicable, the amount set forth opposite such Lender's name under the heading
“Term D Loan Commitment” on Schedule II. The Term D Loan Commitment of each Term
D Loan Lender shall automatically be permanently reduced by the amount of any
Term D Loan made by it.
“Term D Loan/New Revolving Commitment Incremental Activation Notice”: this
Incremental Activation Notice.
ARTICLE TWO
INCREMENTAL TERM LOANS
The terms of the Term D Loans established pursuant to this Incremental
Activation Notice shall be identical to the terms of the Term Loans outstanding
immediately prior to the effectiveness of this Term D Loan/New Revolving
Commitment Incremental Activation Notice, subject to the following additional
terms or as otherwise provided herein:
(a)Procedures for Borrowing Term D Loans. Subject to the terms and conditions
hereof and in the Credit Agreement, each Term D Lender severally agrees to make
a loan (a “Term D Loan”) on the Incremental Facility Effective Date in an amount
equal to its Term D Loan Commitment. The Term D Loans shall initially be the
Type of Loan specified in the Notice of Borrowing delivered pursuant to clause
(b) of Article Five below until otherwise converted or continued in accordance
with the Credit Agreement.


(b)Incremental Term Maturity Date. The Incremental Term Maturity Date for the
Term D Loans shall be May 15, 2019 (the “Term D Maturity Date”).


(c)Amortization. The Term D Loans of each Term D Lender shall mature in 29
installments following the Incremental Facility Effective Date (each due on the
last day of each calendar quarter, except for such last installment), commencing
on June 30, 2012, each of which shall be in an amount equal to (i) in the case
of the first 28 such remaining installments, 0.25% of the principal amount of
such Term D Loans made on the Incremental Facility Effective Date (it being
understood that, in addition to reductions resulting from optional and mandatory
prepayments in accordance with Section 2.8 and Section 2.9 of the Credit
Agreement, the aggregate principal amount of amortization payable by the
Borrower with respect to all Term D Loans on any such date shall be reduced
proportionately as a result of any conversion of Term D Loans to Extended Term
Loans following the Incremental Facility Effective Date and prior to the date of
such payment) and (ii) in the case of the last such installment (which shall be
due on the Term D Maturity Date), the remaining principal balance of such Term D
Loans outstanding on such date.


(d)Applicable Margin. The Applicable Margin for the Term D Loans on any day is
(i) for ABR Loans, 2.00% plus the excess, if positive, of 2.00% over the ABR on
such day and (ii) for Eurodollar Loans, 3.00% plus the excess, if positive, or
1.00% over the Eurodollar Rate applicable to such Eurodollar Loans on such date.


(e)Designation. The Term D Loans shall constitute Refinancing Term Loans.


(f)Maturity Protection. From and after the Incremental Facility Effective Date
(i) each reference to “Term A Maturity Date” in the definition of “First Lien
Notes,” Section 2.1(f) and Section 7.2

2

--------------------------------------------------------------------------------


(e) of the Credit Agreement is replaced with “Term D Maturity Date” and (ii) the
proviso to Section 2.1(f)(iv) is amended by replacing the reference to “Term A
Loans” with “Term D Loans.”


(g)Interest Periods. In addition to the periods set forth in the definition of
“Interest Period,” Interest Periods of one and two months shall, at the election
of the Borrower, be available for the Term D Loans.


(h)Participation in Mandatory Prepayments from Asset Sales. The Term D Loans
shall participate to the fullest extent permitted by Section 2.9(a) in any
prepayment from amounts required to be applied to a prepay Term Loans pursuant
to Section 2.9(a) of the Credit Agreement.


(i)Assignment and Participation of Term D Loans. The Term D Loans shall be
subject to the assignment and participation provisions applicable to Term Loans
under Section 10.6 of the Credit Agreement.


(j)Soft-Call Protection. The following provision shall become effective on the
date approved by the Required Lenders:


Notwithstanding anything to the contrary contained in the Credit Agreement, at
the time of the effectiveness of any Repricing Transaction that is consummated
prior to the first anniversary of the New Restatement Effective Date, the
Borrower agrees to pay to the Administrative Agent, for the ratable account of
each Lender with outstanding Term D Loans, a fee in an amount equal to 1.0% of
(x) in the case of a Repricing Transaction of the type described in clause (a)
of the definition thereof, the aggregate principal amount of all Term D Loans
prepaid (or converted) in connection with such Repricing Transaction and (y) in
the case of a Repricing Transaction described in clause (b) of the definition
thereof, the aggregate principal amount of the Term D Loans outstanding
immediately prior to such amendment. Such fees shall be due and payable upon the
date of the effectiveness of such Repricing Transaction. For purposes of the
foregoing:
1)
“Repricing Transaction” means (a) except in connection with a transaction
constituting a Change of Control, the incurrence by the Borrower of any term
loans (including, without limitation, any new or additional term loans under the
Credit Agreement) having an Effective Yield that is less than the Effective
Yield for the Term D Loans and the proceeds of which are used to prepay (or, in
the case of a conversion, deemed to prepay or replace), in whole or in part,
outstanding principal of Term D Loans or (b) any effective reduction in the
Effective Yield for the Term D Loans by way of amendment of the Credit
Agreement; and



2)
“Effective Yield”: means, at any time, the effective yield for any type of
Indebtedness as determined in good faith by the Borrower (which shall take into
account the interest rate provisions applicable thereof (including margins and
“floors”) and be deemed to include all upfront or similar fees or original issue
discount payable to all lenders providing such Indebtedness in the initial
primary syndication thereof (but excluding bona fide arranger fees and
commitment fees) and, in the case of upfront fees and original issue discount,
equated to interest margin based on an assumed four year weighted average life).



ARTICLE THREE
NEW REVOLVING COMMITMENTS

3

--------------------------------------------------------------------------------


The New Revolving Commitments are being established pursuant to Section
2.1(h)(A) of the Credit Agreement as Extended Revolving Commitments. The terms
of the New Revolving Commitments established pursuant to this Incremental
Activation Notice shall be identical to the terms of the Revolving Commitments
outstanding immediately prior to the effectiveness of this Term D Loan/New
Revolving Commitment Incremental Activation Notice, subject to the following
terms or as otherwise provided herein:
(a)New Revolving Termination Date. The New Revolving Commitment Termination Date
for the New Revolving Commitment shall be April 11, 2017 (the “New Revolving
Termination Date”).


(b)Applicable Margin. The Applicable Margin for loans under the New Revolving
Commitments is (i) 1.25% for ABR Loans and (ii) 2.25% for Eurodollar Loans.


(c)Commitment Fee Rate. The Commitment Fee Rate for the New Revolving
Commitments is 0.50% per annum; provided that on and after the first Adjustment
Date occurring after the Incremental Facility Effective Date, the Commitment Fee
Rate with respect to New Revolving Commitments will be determined pursuant to
the commitment fee grid set forth below:


Consolidated First Lien Leverage Ratio
Commitment Fee Rate for New Revolving Commitments
Greater than 1.0 to 1.0
0.5%
Less than or equal to 1.0 to 1.0
0.375%



For the purposes of the commitment fee grid set forth above, the Consolidated
First Lien Leverage Ratio shall be calculated as of the last day of each fiscal
quarter and changes in the Commitment Fee Rate resulting from changes in the
Consolidated First Lien Leverage Ratio shall become effective on the Adjustment
Date with respect to such fiscal quarter (or the fiscal year ending with such
fiscal quarter, as applicable) and shall remain in effect until the next change
to be effected pursuant to this paragraph. If, with respect to any fiscal
quarter, any financial statements required to be delivered pursuant to Section
6.1 of the Credit Agreement are not delivered within the time periods specified
in Section 6.1 of the Credit Agreement, then, until the date that is three
Business Days after the date on which such financial statements are delivered,
the highest rate set forth in each column of the commitment fee grid shall
apply. In addition, at all times while an Event of Default shall have occurred
and be continuing, the highest rate set forth in each column of the commitment
fee grid shall apply.
Notwithstanding anything to the contrary contained above in this definition, if
it is subsequently determined that the Consolidated First Lien Leverage Ratio
determined on any Adjustment Date for any period is inaccurate for any reason
and the result thereof is that the New Revolving Lenders received a commitment
fee for any period based on a Commitment Fee Rate that is less than that which
would have been applicable had the Consolidated First Lien Leverage Ratio been
accurately determined, then, for all purposes of this Agreement, the “Commitment
Fee Rate” for any day occurring within the relevant period shall retroactively
be deemed to be the relevant percentage as based upon the accurately determined
Consolidated First Lien Leverage Ratio for such period, and any shortfall in the
Commitment Fees theretofore paid by the Borrower for the relevant period
pursuant to Section 2.6 of the Credit Agreement as a result of the
miscalculation of the Consolidated First Lien Leverage Ratio shall be deemed to
be due and payable under Section 2.6 of the Credit Agreement at the time the
commitment fee for such period were required to be paid pursuant to Section 2.6
of the Credit Agreement on the same basis as if the Consolidated First Lien
Leverage Ratio had been accurately determined on such Adjustment Date (and shall
remain due and payable until paid in full, together with all amounts owing under
Section 2.12(c) of

4

--------------------------------------------------------------------------------


the Credit Agreement in accordance with the terms thereof) and shall be due and
payable on the date of such subsequent determination.
(d)Letter of Credit Fees. Fees in respect of participations in Letters of Credit
pursuant to the New Revolving Commitments shall be as set forth in Section 3.3
of the Credit Agreement.


(e)Upfront Fees. On the Incremental Facility Effective Date, the Borrower shall
pay to each New Revolving Lender an upfront fee equal to the percentage set
forth opposite such New Revolving Lender's name on Schedule I of the principal
amount of such New Revolving Lender's New Revolving Commitments as of the
Incremental Facility Effective Date.


(f)Maturity Protection. From and after the Incremental Facility Effective Date
the proviso to Section 2.1(h)(ii) of the Credit Agreement is hereby amended to
provide that future Extended Revolving Commitments may not have a Revolving
Termination Date that is prior to the New Revolving Termination Date.


From and after the Incremental Facility Effective Date, each Letter of Credit
issued pursuant to the Revolving Commitments shall be deemed an issued and
outstanding Letter of Credit issued pursuant to the New Revolving Commitments.
ARTICLE FOUR


REPRESENTATION AND WARRANTIES; NO DEFAULTS


(a)Each Loan Party represents and warrants to the Administrative Agent and each
of the Lenders party hereto that (i) each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except for any representation and warranty that is made as of a
specified earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date) and
(ii) no Default or Event of Default shall have occurred and be continuing on the
date hereof or after giving effect to the Term D Loans, the Term D Loan
Commitments and the New Revolving Commitments.
ARTICLE FIVE
CONDITIONS TO EFFECTIVENESS
The effectiveness of this Term D Loan/New Revolving Commitment Incremental
Activation Notice on the Incremental Facility Effective Date is subject to
satisfaction of the following conditions precedent:
(a)Counterparts of Agreement. The Administrative Agent shall have received duly
executed and delivered counterparts (or written evidence thereof satisfactory to
the Administrative Agent, which may include telecopy transmission of, as
applicable, a signed signature page) of this Incremental Activation Notice from
(i) each Loan Party, (ii)  each Term D Lender listed on Schedule II and (iii)
each Revolving Lender listed on Schedule I.


(b)Restatement Agreement. The Administrative Agent shall have received duly
executed and delivered counterparts (or written evidence thereof satisfactory to
the Administrative Agent, which may include electronic transmission of, as
applicable, a signed signature page) of the Restatement Agreement

5

--------------------------------------------------------------------------------


(the “Restatement Agreement”), substantially in the form attached as Annex A
hereto from each Lender party hereto.


(c)Notice of Borrowing. The Administrative Agent shall have received a duly
completed Notice of Borrowing for the Term D Loans to be borrowed on the
Incremental Facility Effective Date.


(d)Notice of Termination of Existing Revolving Facility. The Administrative
Agent shall have received a notice of termination (the “Notice of Termination”)
of the Revolving Commitments outstanding immediately prior to the effectiveness
of this Term D Loan/New Revolving Commitment Incremental Activation Notice,
which Notice of Termination will terminate the Revolving Commitments
concurrently upon the effectiveness of the New Revolving Commitments.


(e)Opinion of Counsel to Loan Parties. The Administrative Agent shall have
received an opinion addressed to the Administrative Agent and the Lenders party
to the Credit Agreement, dated the Incremental Facility Effective Date, of
Kirkland & Ellis LLP, counsel to the Loan Parties, covering such matters as the
Administrative Agent may reasonably request.


(f)Fees and Expenses. The Borrower shall have paid, or concurrently with the
effectiveness of this Incremental Activation Notice shall pay, to the
Administrative Agent (i) for the account of the arrangers of the Term D Loans
and the New Revolving Commitments for its account, such fees as have been
separately agreed among such arrangers and the Company, and (ii) to the extent
invoiced, the reasonable documented out-of-pocket expenses of such Agents in
connection with this Agreement (including reasonable documented out-of-pocket
fees and expenses of counsel) of the Administrative Agent.


ARTICLE SIX


MISCELLANEOUS


(a)Expenses. To the extent contemplated by Section 10.5 of the Credit Agreement,
the Borrower agrees to reimburse the Administrative Agent and each other Agent
for its reasonable out of pocket expenses in connection with this Incremental
Activation Notice and the transactions contemplated hereby, including the
reasonable fees, charges and disbursements of Cahill Gordon & Reindel LLP,
counsel for the Administrative Agent.


(b)Effect of Term D Loan/New Revolving Commitment Incremental Activation Notice.
Except as expressly set forth herein, this Term D Loan/New Revolving Commitment
Incremental Activation Notice shall not by implication or otherwise limit,
impair, constitute an amendment of or otherwise affect the rights and remedies
of the Lenders or the Administrative Agent under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of either such agreement or any other
Loan Document. Each and every term, condition, obligation, covenant and
agreement contained in the Credit Agreement or any other Loan Document is hereby
ratified and re-affirmed in all respects and shall continue in full force and
effect. Each Loan Party reaffirms its obligations under the Loan Documents to
which it is party and the validity of the Liens granted by it pursuant to the
Collateral Documents. From and after the Incremental Facility Effective Date,
all references to the Credit Agreement in any Loan Document shall, unless
expressly provided otherwise, refer to the Credit Agreement as supplemented by
this Term D Loan/New Revolving Commitment Incremental Activation Notice.

6

--------------------------------------------------------------------------------




(c)Counterparts; Integration; Effectiveness. This Term D Loan/New Revolving
Commitment Incremental Activation Notice may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Term D Loan/New Revolving Commitment Incremental
Activation Notice shall become effective when this Incremental Activation Notice
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof and thereof which, when taken
together, bear the signatures of each of the other parties hereto and thereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Term D Loan/New Revolving Commitment
Incremental Activation Notice by telecopy shall be effective as delivery of a
manually executed counterpart of this Term D Loan/New Revolving Commitment
Incremental Activation Notice.


(d)Governing Law. This Term D Loan/New Revolving Commitment Incremental
Activation Notice and the rights and obligations of the parties under this Term
D Loan/New Revolving Commitment Incremental Activation Notice shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.


(e)Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Term D Loan/New Revolving Commitment
Incremental Activation Notice and shall not affect the construction of, or be
taken into consideration in interpreting, this Term D Loan/New Revolving
Commitment Incremental Activation Notice.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]










































    







7

--------------------------------------------------------------------------------


CCO HOLDINGS, LLC




By:     /s/ Matt L. Derdeyn
Name: Matt L. Derdeyn    
Title: Senior Vice President - Finance and Planning    


CHARTER COMMUNICATIONS OPERATING, LLC




By:     /s/ Matt L. Derdeyn
Name: Matt L. Derdeyn    
Title: Senior Vice President - Finance and Planning


THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE III HERETO




By:     /s/ Matt L. Derdeyn
Name: Matt L. Derdeyn    
Title: Senior Vice President - Finance and Planning
        

























































[Signature Page to Activation Notice]

--------------------------------------------------------------------------------


Bank of America, N.A., as a Term D Lender




By:     /s/ Mark Short
Name:    Mark Short
Title:    Director





































[Signature Page to Activation Notice]

--------------------------------------------------------------------------------


Bank of America, N.A., as a Revolving Lender




By:     /s/ Mark Short
Name:    Mark Short
Title:    Director





































[Signature Page to Activation Notice]

--------------------------------------------------------------------------------


CITICORP NORTH AMERICA INC., as a Revolving Lender




By:     /s/ Elizabeth Minnella Gonzalez
Name:    Elizabeth Minnella Gonzalez
Title:    Vice President & Managing Director























































































[Signature Page to Activation Notice]

--------------------------------------------------------------------------------


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Revolving Lender




By:     /s/ Judith E. Smith
Name:    Judith E. Smith
Title:    Managing Director


By:     /s/ Tyler R. Smith
Name:    Tyler R. Smith
Title:    Associate















































































[Signature Page to Activation Notice]

--------------------------------------------------------------------------------




Deutsche Bank Trust Company Americas, as a Revolving Lender




By:     /s/ Anca Trifan
Name:    Anca Trifan
Title:    Managing Director




By:     /s/ Courtney E. Meehan
Name:    Courtney E. Meehan
Title: Vice President











































































[Signature Page to Activation Notice]

--------------------------------------------------------------------------------


JPMorgan Chase Bank, N.A., as a Revolving Lender




By:     /s/ Tina Ruyter
Name:    Tina Ruyter
Title:    Executive Director























































































[Signature Page to Activation Notice]

--------------------------------------------------------------------------------


UBS LOAN FINANCE LLC, as a Revolving Lender




By:     /s/ Irja R. Otsa
Name:    Irja R. Otsa
Title:    Associate Director




By:     /s/ Mary E. Evans
Name:    Mary E. Evans
Title: Associate Director















































































[Signature Page to Activation Notice]

--------------------------------------------------------------------------------


U.S. BANK NATIONAL ASSOCIATION, as a Revolving Lender




By:     /s/ Gail F. Scannell
Name:    Gail F. Scannell
Title:    Senior Vice President























































































[Signature Page to Activation Notice]

--------------------------------------------------------------------------------


Royal Bank of Canada, as a Revolving Lender




By:     /s/ D.W. Scott Johnson
Name:    D.W. Scott Johnson
Title:    Authorized Signatory























































































[Signature Page to Activation Notice]

--------------------------------------------------------------------------------


BARCLAYS BANK PLC, as a Revolving Lender




By:     /s/ Michael Mozer
Name:    Michael Mozer
Title:    Vice President























































































[Signature Page to Activation Notice]

--------------------------------------------------------------------------------


GOLDMAN SACHS BANK USA, as a Revolving Lender




By:     /s/ Mark Walton
Name:    Mark Walton
Title:    Authorized Signatory























































































[Signature Page to Activation Notice]

--------------------------------------------------------------------------------


Sun Trust Bank, as a Revolving Lender




By:     /s/ Brian X. Guffin
Name:    Brian X. Guffin
Title:    Director

























































































[Signature Page to Activation Notice]

--------------------------------------------------------------------------------


Morgan Stanley Bank, N.A., as a Revolving Lender




By:     /s/ Penny Tsekouras
Name:    Penny Tsekouras
Title:    Authorized Signatory









































[Signature Page to Activation Notice]

--------------------------------------------------------------------------------


ACKNOWLEDGED AND ACCEPTED:


BANK OF AMERICA, N.A.,
as Administrative Agent




By:     /s/ Mark Short
Name: Mark Short
Title: Director Annex
         



[Signature Page to Activation Notice]